Title: From George Washington to Warner Lewis, 5 March 1790
From: Washington, George
To: Lewis, Warner



Dear Sir,
New York March 5th 1790.

Your letter of the 18 of last month, enclosing the copy of one dated the 26 of October came duly to hand—The best, indeed the only apology I can make for suffering the latter to remain so long unacknowledged, is, that on my return from a tour through the eastern States in november, I found such a multiplicity of public letters and other papers, which required to be acted upon, that those of private concern were laid aside, and in a manner forgotten before they could again be brought into view.
I shall now, though I feel myself unable to give such answers to the queries of Mr Nicholson, with respect to my land in Gloucester county, as will be perfectly satisfactory to myself, say enough to enable him to decide for himself.

The Gentleman of whom it was bought valued it (as I believe you have been informed) at £1000; but for particular reasons to take £800. Whether from any favorable change of circumstances it would sell for more now I know not—Less than £800 with interest thereon from the time it ceased to produce it to me in consequence of the transfer, together with the taxes which have arisen since, and the charges of alienation, I would not take even if the whole sum should be paid down, which indeed would be by far the most pleasing mode of disposing of it—but as a purchase on these terms does not appear to be the intention of Mr Nicholson I will, in the next place, propose £400 in hand, with the incidental expences as before, and interest on the £800 during its suspension—and £500 payable at the expiration of 4 years without interest, provided it be paid within one month after it shall become due; if not, then with interest from the date of the bond—Or, lastly, I will take £1000 payable at the expiration of 4 years, without interest, if the whole of the purchase money be then punctually paid, otherwise to carry interest as above from the date—In this case, as in the last, the interest of the £800, with the charges, is to be paid up, the intention being not to lose by receiving land in place of money that was lent and bearing interest.
As there are no buildings on the premises, I had rather sell than rent, Indeed I prefer the former at any rate having found, from experience, that estates at a distance plague more than they profit the Proprietors of them. With very great esteem and regard, I am dear Sir, your most obedient and obliged humble servant

G. Washington

